Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,15,22,23,24,20,27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 15 recites “high-consistency silicone rubber adhesive layer”, which phrase is unclear at least to “high consistency” which is relative without comparison. It requires quantification or its parameters like viscosity and other variables that define it. The phrase does not appear to be a term of art. It is noted that the phrase is described in paragraph 21 in applicant’s publication:
[0021] As used herein, "high consistency silicone compositions" or "high-consistency silicone rubber" refers to silicone compositions having a viscosity sufficiently high to be calendered before full cure, and that can be subsequently cured to provide a flexible, elastomeric composition effective to adhere the polyimide layer and the heating element as described in further detail below. Such compositions are known in the art, and generally comprise a peroxide-curable or platinum-catalyzed addition cure system. Other cure mechanisms can be used, for example condensation cure (acetoxy, alkoxy, or oxime), or photocuring. A combination of different cure systems can be used. 


Below the art rejection states Mizuno teaches this composition. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,15,22,23,24,20,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watakabe et al (US 2012/0138595) in view of  Mizuno et al (WO 2012/091167 supplied by applicant), Rios et al (US 2009/0162651) and Hoing-Bin et al (TW 2010/26812 supplied by applicant) and Aoki et al (JP 2008/123869) and Shiotsuka et al (US6121542) and JPH 06198813 and Cai et al (JP 2013147652, US 20130189467) and Yoshitaka et al (CN 101649177 machine translation by PTO).
According to the publication of the present specification, the polymer layer is known and can be any suitable polyimide para 17. The primer is known para 20. The silicone rubber is known para 21. The flexible isolative polymer is known para 31. The resistance heater is known para 28.The method using calendaring is known para 34. Photo and chemical etching in the subject process are known para 35.
Watakabe discloses for claim 15: 15. (Currently amended) A process for producing a laminate for a flexible heater 2, the process comprising calendering (para 55) a high-consistency 
Watakabe discloses a laminating for a flexible heater comprising a polyimide layer; and a continuous, electrical resistance metal layer laminated onto the polyimide layer, and attached onto it by a silicone rubber adhesive.
The claims differ in that the primer is not so expressed and expressing direct disposition of resistance heater on silicone rubber adhesive layer.
Mizuno teaches in paragraphs 35 - 36 a substrate comprising a polymer layer, preferably a polyimide layer; a primer layer disposed on a first side of the polymer/polyimide layer; and a silicone adhesive layer applied onto the primer layer. The silicone adhesive used in this reference is the same as the one used in the present application (paragraph 21). 
The application of the silicone by a calendering process is conventional for the skilled person(para 35).
Rios teaches a primer in para 105 used in multilayer films used for isolative applications para 132 in fig 4-9,14-16 and a cure time of about 1-20 minutes for example in para 61.
Hoing-Bin teaches a siloxane primer in the abstract.


    PNG
    media_image1.png
    198
    288
    media_image1.png
    Greyscale
.
Shiotsuka et al (US6121542) in col 9 line 55-col 13 line 40, col 9 line 64-67 and fig 2(a), JPH 06198813 in para 6-also…both sides, and Cai et al (JP 2013147652) in fig 8,9-adhesion on both sides of polymer layer with or without primer. These references teach at least direct disposition of heater on adhesive layer.
Yoshitaka teaches a bonding method for protecting high temperature bonding composition, a substrate, and discloses specific technical features on pages 2, 4, 7, 22, abstract and page 5 under heading beneficial effects last paragraph. Silicone materials are known to have good adhesion to various substrates at room temperature, in particular the glass and metals. Silicone rubbers have a flexible structure and are resistant to thermal shock, effectively bonding metal and/or glass elements having different coefficients of thermal expansion. They are typically used as sealants as taught. By incorporating a phenyl group or the like, the heat resistance of the silicone rubber is taught to be improved, as a result of which it can be used at a relatively high temperature, but the temperature limit is about 300°C. The reference teaches how to improve the heat resistance of the heater. The reference also discloses that the use of a silicon-based polymer as an adhesive layer can improve interlayer adhesion and heat resistance, at the same time, so silicone material bonding material may be selected to replace the bonding layer in conventional references. The effect is taught to be expected and at the same time the high temperature bonding composition (silicon-based polymer or The reference also discloses excellent adhesion of siloxane materials to metals so that a person skilled in the art may first join a heating element, such as a metal layer, to the high temperature bonding composition, subsequently compounding it on to a polyimide substrate, and curing by heating.  Silicone rubber is a conventional silicone adhesive material.  
Silicone rubber may be selected as an adhesive layer to further improve adhesion and processability. A high consistency silicone rubber can be selected as an adhesive layer, and the primer layer is a primer material conventionally used in the art to improve adhesion between multilayer materials. A primer layer may be provided between the polymer layer and the adhesive layer to improve interlayer bonding. The effect is expected at the same time using a resistive metal layer as a continuous resistive metal layer depending on the heater heating performance.
The advantage is improved adhesion and improved processing.
It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to modify Watakabe by supplementing its primer as taught by Mizuno, Aoki, Rios and Hoing-Bin and having direct adhesion of heater and adhesive as taught by Shiotsuka, JPH 06198813, Cai and Yoshitaka if necessary for improved adhesion and processing.
4. (Original) The process of claim 15, wherein the electrical resistance heating element is an etched heating element or wire wound heating element(para 30,44,56).

22. (New) The process of claim 15, wherein the polyimide layer has a thickness from 10 um to 150 um.(para 39)

23. (New)The process of claim 15, wherein the silicone rubber adhesive layer has a thickness from 10 um to 300 um.(para 38)

24. (New) The process of claim 15, wherein the metal layer comprises stainless steel, copper, aluminum, nickel, chromium, or an alloy comprising at least one of the foregoing.(para 40)
27. (New) An electrical resistance heater comprising the laminate of claim 15. See the rejection of claim 15.
Claims 4,15,22,23,24,20,27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro (JP3125136 translation by applicant and PTO) in view of  Mizuno et al (WO 2012/091167 supplied by applicant) and Yoshitaka.
Masahiro describes an invention of a substrate for a flexible heater comprising a polymer layer (base material 1 ; paragraph [0044]) which is a polyimide layer ; and an adhesive layer arranged on a first surface of the polymer layer and an electrical resistance heating element disposed directly on the silicone rubber adhesive layer (especially, see paragraphs [0042] - [0047] ,fig 2,3,9).
The claim differs in that a primer is recited.

Yoshitaka teaches a bonding method for protecting high temperature bonding composition, a substrate, and discloses specific technical features on pages 2, 4, 7, 22, abstract and page 5 under heading beneficial effects last paragraph. Silicone materials are known to have good adhesion to various substrates at room temperature, in particular the glass and metals. Silicone rubbers have a flexible structure and are resistant to thermal shock, effectively bonding metal and/or glass elements having different coefficients of thermal expansion. They are typically used as sealants as taught. By incorporating a phenyl group or the like, the heat The reference teaches how to improve the heat resistance of the heater. The reference also discloses that the use of a silicon-based polymer as an adhesive layer can improve interlayer adhesion and heat resistance, at the same time, so silicone material bonding material may be selected to replace the bonding layer in conventional references. The effect is taught to be expected and at the same time the high temperature bonding composition (silicon-based polymer or polyamide), is taught to be bonded together by first forming a precursor coating of a bonding layer with a substrate, then attaching another substrate to the substrate, and finally thermally curing the precursor coating of the bonding layer to form a bonding layer between the substrates. The reference also discloses excellent adhesion of siloxane materials to metals so that a person skilled in the art may first join a heating element, such as a metal layer, to the high temperature bonding composition, subsequently compounding it on to a polyimide substrate, and curing by heating.  Silicone rubber is a conventional silicone adhesive material.  
Silicone rubber may be selected as an adhesive layer to further improve adhesion and processability. A high consistency silicone rubber can be selected as an adhesive layer, and the primer layer is a primer material conventionally used in the art to improve adhesion between multilayer materials. A primer layer may be provided between the polymer layer and the adhesive layer to improve interlayer bonding. The effect is expected at the same time using a resistive metal layer as a continuous resistive metal layer depending on the heater heating performance.
The advantage is improved processing and adhesion.

For claims 4,20,22-24,27, see the preceding rejection as they are directed to conventional features.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See JP6-198813 fig 5,6, supplied by applicant with translation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 4,15,20,22-24,27 have been considered but are moot because the new ground of rejection does not rely on reference combinations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued lack of suggestion is without merit and foundation. Yoshitaka further emphasizes that. The effects taught by applicant are disclosed in the art.
Again Watakabe teaches lamination as cited in the rejection and direct disposition of heater and adhesive as cited in the rejections. A primer layer is also taught in the references. For example, see Mizumo para 48 for a primer and silane containing coupling agent for polyimide. 
The secondary references all teach use of a primer in the context of the primary reference.
 Shiotsuka et al (US6121542) in col 9 line 55-col 13 line 40, col 9 line 64-67 and fig 2(a), JPH 06198813 in para 6-also…both sides, and Cai et al (JP 2013147652) in fig 8,9-adhesion on both sides of polymer layer with or without primer and primer teaches adding in adhesion wherein these references teach at least direct disposition of heater on adhesive layer.

Any alleged improvement in a time for processing as set forth in the publication para 39 is taught in the references.
Arrangement of layers of a heating element with adhesive directly disposed therewith is not nonobvious. Similarly calendaring is known in the art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                              

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761